Citation Nr: 0926175	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-38 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for aching joints.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a foot disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a sinus disability.  

6.  Entitlement to service connection for gastritis (claimed 
as chest problems).

7.  Entitlement to service connection for a bump on the 
inside of the rectum.  

8.  Entitlement to service connection for a lump on the 
testicles. 

9.  Entitlement to service connection for a bump on the fact 
in front of the jaw.  

10.  Entitlement to service connection for skin rashes.  

11.  Entitlement to service connection for headaches.  

12.  Entitlement to service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active military duty from June 1989 to 
September 1992, with subsequent service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, which denied claims for service connection for 
aching joints, cervical intervertebral disc injury, lumbar 
strain, "left knee sprain, claimed as constant aches," sore 
feet, "sinuses," "gastritis, claimed as chest problems," 
bump on inside of rectum, lump on testicles, bump on face in 
front of jaw, cervical headache, and depression.  

The Veteran testified at a hearing held at the Regional 
Office before the undersigned in May 2009.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the RO's March 2007 rating decision that is the basis for 
this appeal, as well as the Statement of the Case, dated in 
October 2007, the RO stated, "In reply to our request to the 
Records Management Center, we received your Service Medical 
Records, covering the period of active duty, from June 21, 
1989 through September 11, 1992."  However, neither of these 
documents discusses the Veteran's service treatment reports 
from his active duty in any detail.  

A duty to assist letter, dated in November 2008, notes the 
Veteran's request for a copy of his service treatment 
reports, states that the Veteran was previously provided a 
copy of his service medical records in August 2008, and that 
he would be provided with duplicate records for a fee.  A 
certification worksheet, dated in February 2009, indicates 
that the Veteran's service treatment reports are of record.  

The transcript of the Veteran's hearing, held in May 2009, 
indicates that the Veteran's service treatment reports were 
not all of record.  

A review of the claims file shows that service treatment 
reports associated with Army Reserve duty, dated in 1997, are 
of record, as well as the Veteran's personnel file.  However, 
aside from a 1992 "report of medical history," no service 
treatment reports from the Veteran's active duty appear 
currently associated with the claims file.  

38 U.S.C.A. § 5103A(b)(3) (West 2002) requires that VA 
continue any attempts to get federal records until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  If the records are 
unavailable, VA must notify the veteran of the identity of 
the records, the efforts VA made to obtain the records, a 
description of any further action VA will take on the claim, 
and notice that the veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e) (2008).  

There is no indication that the RO has determined that the 
Veteran's service treatment reports from his active duty are 
unavailable, that all procedures to attempt to obtain such 
records had been followed, and that any further attempts 
would be futile, nor is there any indication that the Veteran 
has been so notified.  Id.  

On Remand, the RO/AMC must attempt to obtain the Veteran's 
service treatment reports from his period of active duty, 
and, if such records are determined to be unavailable, the 
RO/AMC must make a formal determination of this, and so 
notify the Veteran.  Id.; 38 C.F.R. § 3.159(c)(1), (2), (3); 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

In addition, the Veteran has indicated that he received 
relevant VA treatment at the Tampa VA Medical Center (VAMC) 
beginning in 1995.  

In May 2009, the RO requested the Veteran's treatment reports 
from the Tampa VAMC for the period from "1995 to 2007."  

The claims file includes treatment reports from the Tampa 
VAMC dated between 2003 and 2009.  

Under the circumstances, on Remand, the RO/AMC should make 
another attempt to obtain the Veteran's records of treatment 
at the Tampa VA Medical Center, dated between 1995 and 2003, 
and, if such records are determined to be unavailable, the 
RO/AMC must make a formal determination of this, and so 
notify the Veteran.  Id.  

Finally, in September 2007, the RO requested reports of 
treatment from the William Beaumont Medical Center, dated in 
1992.  The RO's request notes "a negative reply is required 
if no records exist."  

There is no record of a reply.  On Remand, the RO/AMC should 
attempt to obtain the Veteran's records of treatment from the 
William Beaumont Medical Center, dated in 1992, and, if such 
records are determined to be unavailable, the RO/AMC must 
make a formal determination of this, and so notify the 
Veteran (the Board parenthetically notes that, in September 
2007, the RO determined that records from Mac Dill Air Force 
Base were unobtainable, and that any further attempts would 
be futile).  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain: 
a) the Veteran's service treatment 
reports from his period of active duty; 
b) records of treatment at the Tampa VA 
Medical Center, dated between 1995 and 
2003, and; c) reports of treatment from 
the William Beaumont Medical Center, 
dated in 1992.  If no further records can 
be obtained after an exhaustive search, 
VA's efforts, and any resolution 
determined, must be fully documented for 
the record, and the Veteran should be 
notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).  

2.  The RO/AMC should then readjudicate 
the issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




